Case 2:18-cv-01844-GW-KS Document 653 Filed 02/18/20 Page 1 of 5 Page ID #:44492



    1 COUNSEL LISTED
        IN SIGNATURE BLOCK
    2

    3

    4

    5

    6

    7
                         IN THE UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9

   10

   11
         BLACKBERRY LIMITED, a               )
   12    Canadian corporation,               )   Case No. 2:18-cv-01844-GW-KS
                                             )   LEAD CONSOLIDATED CASE
   13                                        )
                           Plaintiffs,
   14                                        )
                   v.                        )    JOINT REPORT REGARDING
   15                                        )    PORTIONS OF SUMMARY
         FACEBOOK, INC., a Delaware          )    JUDGMENT AND DAUBERT
   16    corporation, WHATSAPP INC., a       )    MOTIONS RELATED TO
         Delaware corporation, and           )    ’236 AND ’961 PATENTS
   17
         INSTAGRAM, LLC, a Delaware          )
   18    limited liability company           )    Hearing Date:   February 27, 2020
                                             )    Time:           8:30 A.M.
   19                      Defendants.       )    Judge:          Hon. George H. Wu
                                             )    Ctrm:           9D
   20                                        )
   21

   22

   23

   24

   25

   26
   27

   28
                                                         JOINT REPORT RE ’236 AND ’961 PATENTS
                                                                    Case No. 2:18-cv-01844 GW
Case 2:18-cv-01844-GW-KS Document 653 Filed 02/18/20 Page 2 of 5 Page ID #:44493



    1        Pursuant to the Court’s Order, the parties hereby provide a joint report
    2 “identifying the portions of their summary judgment and Daubert motions that are

    3 related to infringement and/or invalidity of the ’236 and ’961 Patents”. (Order at 3.)

    4

    5 ’236 Patent

    6      Defendants’ Motion for Summary Judgment of Invalidity Under § 101
    7           o Dkt. 552 at 23-27 (motion)
    8           o Dkt. 604 at 23-27 (opposition)
    9           o Dkt. 647 at 12-14 (reply)
   10           o Dkt. 647-1 at 85-100 (SUF)
   11

   12 ’961 Patent

   13      Defendants’ Motion for Summary Judgment of Non-Infringement, and
   14        Motion to Strike BlackBerry’s Untimely New Infringement Theory
   15           o Dkt. 552 at 1-6 (motion)
   16           o Dkt. 604 at 1-6 (opposition)
   17           o Dkt. 647 at 1-3 (reply)
   18           o Dkt. 647-1 at 1-61 (SUF)
   19      Defendants’ Motion for Summary Judgment of Invalidity Under § 101
   20           o Dkt. 552 at 6-10 (motion)
   21           o Dkt. 604 at 6-10 (opposition)
   22           o Dkt. 647 at 3-5 (reply)
   23           o Dkt. 647-1 at 1, 41-42, 57-61 (SUF)
   24      BlackBerry’s Motion to Exclude Certain Opinions and Demonstratives of
   25        Dr. Jonathan Katz
   26           o Dkt. 557 at 1-5 (motion)
   27           o Dkt. 600 at 1-4 (opposition)
   28           o Dkt. 644 at 1-3 (reply)
                                                 -1-          JOINT REPORT RE ’236 AND ’961 PATENTS
                                                                         Case No. 2:18-cv-01844 GW
Case 2:18-cv-01844-GW-KS Document 653 Filed 02/18/20 Page 3 of 5 Page ID #:44494



    1

    2 DATED: February 18, 2020             QUINN EMANUEL URQUHART &
    3
                                           SULLIVAN, LLP

    4                                 By      /s/ James R. Asperger
    5                                       QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
    6                                       James R. Asperger (Bar No. 83188)
    7                                       jamesasperger@quinnemanuel.com
                                            865 S. Figueroa St., 10th Floor
    8                                       Los Angeles, CA 90017
    9                                       Telephone: (213) 443-3000
                                            Facsimile: (213) 443-3100
   10

   11                                       Kevin P.B. Johnson (Bar No. 177129)
                                            kevinjohnson@quinnemanuel.com
   12                                       Victoria F. Maroulis (Bar No. 202603)
   13                                       victoriamaroulis@quinnemanuel.com
                                            555 Twin Dolphin Drive, 5th Floor
   14                                       Redwood Shores, CA 94065
   15                                       Telephone: (650) 801-5000
                                            Facsimile: (650) 801-5100
   16

   17                                       BLACKBERRY CORPORATION
                                            Edward R. McGah, Jr (SBN 97719)
   18                                       Vice President, Deputy General Counsel
   19                                       41 Ticknor Place
                                            Laguna Niguel, California 92677
   20                                       Telephone: (+1) 650-581-4750
   21
                                            Attorneys for BlackBerry Limited
   22

   23

   24

   25

   26
   27

   28

                                            -2-          JOINT REPORT RE ’236 AND ’961 PATENTS
                                                                    Case No. 2:18-cv-01844 GW
Case 2:18-cv-01844-GW-KS Document 653 Filed 02/18/20 Page 4 of 5 Page ID #:44495



    1 Dated: February 18, 2020            COOLEY LLP
    2

    3                                     /s/ Matthew J. Brigham
    4                                     Matthew J. Brigham
    5
                                          COOLEY LLP
    6                                     HEIDI L. KEEFE (178960)
                                          (hkeefe@cooley.com)
    7
                                          MARK R. WEINSTEIN (193043)
    8                                     (mweinstein@cooley.com)
                                          MATTHEW J. BRIGHAM (191428)
    9
                                          (mbrigham@cooley.com)
   10                                     LOWELL D. MEAD (223989)
                                          (lmead@cooley.com)
   11
                                          3175 Hanover Street
   12                                     Palo Alto, CA 94304-1130
                                          Telephone: (650) 843-5000
   13
                                          Facsimile: (650) 849-7400
   14
                                          COOLEY LLP
   15
                                          MICHAEL G. RHODES (116127)
   16                                     (rhodesmg@cooley.com)
   17
                                          101 California Street, 5th Floor
                                          San Francisco, CA 94111-5800
   18                                     Telephone: (415) 693-2000
   19
                                          Facsimile: (415) 693-2222

   20                                     Attorneys for Defendants
   21
                                          FACEBOOK, INC., WHATSAPP INC., and
                                          INSTAGRAM, LLC
   22

   23

   24

   25

   26
   27

   28

                                            -3-         JOINT REPORT RE ’236 AND ’961 PATENTS
                                                                   Case No. 2:18-cv-01844 GW
Case 2:18-cv-01844-GW-KS Document 653 Filed 02/18/20 Page 5 of 5 Page ID #:44496



    1                              FILER’S ATTESTATION
    2        I, Miles Freeman, am the ECF user whose ID and password were used to file
    3 this JOINT REPORT REGARDING PORTIONS OF SUMMARY JUDGMENT

    4 AND DAUBERT MOTIONS RELATED TO ’236 AND ’961 PATENTS.

    5 Pursuant to L.R. 5-4.3.4.(a)(2), I hereby attest that counsel for Defendants concurred

    6 in the filing of this document. I also attest that concurrence in the filing of this

    7 document has been obtained from James R. Asperger.

    8

    9                                                 /s/ Miles Freeman
                                                      Miles Freeman
   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                -4-            JOINT REPORT RE ’236 AND ’961 PATENTS
                                                                          Case No. 2:18-cv-01844 GW
